DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-8, 11-16, and 18-21 are currently pending. The Applicant’s arguments regarding the newly added subject matter were found to be persuasive. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not disclose nor render obvious the claimed subject matter specifically the combination of the tapering distance between the two sidewall along with the one or more holes formed through the base to the wearable patch.
Baker US publication 2008/0139953 teaches an ECG monitor that includes a base at 104 with one or more holes (Figure 2, center area of 104) which would allow air to pass between the monitor 201-203 to the wearable patch 101 and 105. Baker 
Felix US Publication 2015/0087951 teaches an ECG device that includes a wearable patch and a base portion that includes holes however these are designed to be filled with some type of electrode and/or conductive material which though not mentioned as airtight would not reasonably allow for passage of air between the base and the wearable patch. Felix does teaches a tapering of the overall housing and base portion (Figures 3-4 and 6) and even with the previously mentioned sidewalls of Chang, the air holes would not reasonably be combined to the device of Felix.
Beck US Publication 2011/0028822 includes a similar device (ECG monitor) with a shoe where the monitor would fit within it, and though there are holes at element 6 on the base portion (as per Figure 1 base portion 1), there is no reason to include an additional wearable patch (layer) as the device of Beck already directly contacts skin at elements 1 and 20.
Though all of the claimed elements were ultimately known individually, there is no motivation for the skilled artisan to include the above mentioned features all on the same device without the express use of the Applicant’s disclosure as a blueprint for doing so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794